PER CURIAM.
We granted certification, 111 N.J. 621 (1988), to consider the sole question presented in the petition: whether the membership by-laws “promulgated by Winfield Mutual Housing Corporation constitute]]] governmental action and a denial of equal protection under the Federal and New Jersey Constitutions.” Those membership by-laws establish a priority membership list, favoring existing members or their immediate families for ownership of cooperative housing units as they become vacant. We find that the claimed state actor, Winfield Mutual Housing Corporation, although owning all of the property within the geographic boundaries of Winfield Township (only the streets are excluded), does not exercise the governmental powers of the community. A duly-elected governing body and a board of education established under law administer any necessary governmental services. The Housing Corporation’s board is a separate entity with separate members. This is not a “company town.” See Marsh v. Alabama, 326 U.S. 501, 66 S.Ct. 276, 90 L.Ed. 265 (1946).
There being no issue of constitutional dimension presented in the factual complex, 224 N.J.Super. 515, we dismiss the appeal as improvidently granted. In re Contract for Route 280, 89 N.J. 1 (1982). In doing so, we express no position on the question whether the rules and regulations of the housing cooperative constitute an unreasonable restraint or restriction of property in violation of this State’s organic or common law.